1. The case of Gilad Shalit
The next item is the debate about cases of breaches of human rights, democracy and the rule of law (Rule 122 of the Rules of Procedure), initially the case of Gilad Shalit (four motions for resolutions).
author. - (NL) Mr President, at around 8 o'clock this morning, here in Parliament, I visited the website dedicated to Gilad Shalit and a painful fact immediately caught my eye: for 1355 days, 3 hours, 12 minutes and 37 seconds, Gilad, who has been abducted, has been denied any contact with his father, mother, brother and sister. However, on the same website I also came across a passage from the Book of Jeremiah: 'So there is hope for your descendants, declares the Lord. Your children will return to their own land'. Noam Shalit, who is with us here today, is placing his hope and confidence in you, as well as in the God of Israel, to obtain the release of his precious son.
Mr President, ladies and gentlemen, today we are debating the case of Gilad Shalit. During a special meeting with the Israeli delegation yesterday afternoon, I already assured Noam Shalit that his cause - the release of Gilad Shalit - is our cause, too. Let this debate and this resolution be clear signs of that, which obviously call for follow-up by the High Representative of the Union for Foreign Affairs. Yesterday morning, I spoke to Baroness Ashton personally about this. The case of Shalit is our cause, a European cause.
Ladies and gentlemen, please remain loyal to this cause in the coming period as well. I am counting on you. Let Europe make a difference in the Middle East. Together with Noam Shalit and his family, we are looking forward to the fulfilment of the rabbinic prayer for Shalit, psalm 126, verse 1: 'When the Lord brought back the captives to Zion, we were like men who dreamed'.
Mr President, Commissioner, Gilad Shalit was 19 years old when he was kidnapped in a Hamas attack near Gaza. Not in Gaza, but in Israel, in a kibbutz where his unit was stationed.
For nearly four years, this young man has been living in a cellar; there is no right to receive visitors, no doctor, no lawyer, no mail, no trial and no Geneva Convention for Gilad, nothing. He who is known - wrongly, in fact - as soldier Gilad Shalit was carrying out his military service like all young people in his country.
He is a rather shy young man - like his father for that matter, whom we have met on several occasions and whom we have the pleasure of welcoming today again in this Chamber - a young man who loved maths, who loved football and who would have returned to civilian life, of course, had he not been living, for four years now, in a hole, cut off from the world and cut off from his family.
Commissioner, I do not want to talk to you about politics this afternoon; I do not want to talk to you about the Middle East, conflicts, bargaining or prisoner exchanges. Our Parliament is unanimous today in calling for you to help a young man - a young Israeli, a young Frenchman, a young European - return home.
That is why I, together with my fellow authors of this resolution and members of six political groups, Mrs Essayah, Mr CohnBendit, Mr Howitt, Mr Tannock and Mr Belder, who spoke just now, am writing today to Baroness Ashton.
We call very strongly for Baroness Ashton, who will travel to Israel and Gaza next Wednesday, to exert all her influence in order to demand the release of Gilad Shalit, the influence with which she is endowed by the mandate of our resolution today, the influence of 500 million European citizens whom we represent in this House.
(Applause)
author. - Mr President, I welcome this cross-party resolution calling for the release of Israeli soldier Gilad Shalit held captive since 2006 by the military wing of Hamas. I agree with Gilad's father, who has asked that his son's case be addressed as a humanitarian issue and not be turned into a political football. In the cut and thrust of political debate we must never lose sight of the suffering of both Israeli and Palestinian families whose loved ones have been taken from them in this conflict.
The Geneva Conventions must be respected by all sides. It is totally unacceptable that Gilad Shalit has been denied his rights as a prisoner of war to which the Goldstone Report categorically states he is entitled. His family have no information on the state of his health, either physical health or mental health.
At the same time, amongst the 7 200 Palestinian prisoners in Israeli jails, also held in breach of the Geneva Conventions, 1 500 are held for an indefinite period and 13 have already served 25 years. Forty-four are children while 23 members of the Palestinian Legislative Council are detained in retaliation for the capture of Gilad Shalit. Again, Goldstone is clear: these detentions of PLC members are contrary to international law.
I will raise these issues at the Euromed Parliamentary Assembly in Jordan this weekend. I urge Catherine Ashton during her upcoming visit to the region to press the Israeli and Palestinian authorities, including those in Gaza, for the release of Gilad Shalit and of Palestinian children and PLC members and to ensure their safe and early return to their families.
author. - Mr President, Staff Sergeant Gilad Shalit has now been held hostage by the Jihadi fanatics of Hamas for over three years. Hamas claims it is a legal actor observing the Geneva Conventions and therefore he is a prisoner of war, but Israel, in my view rightly, regards him as an abductee from the moment he was seized. Irrespective of his legal status and international law, he has been cruelly kept incommunicado in Gaza, deprived of any contact with the outside world and even denied Red Cross access, which the Geneva Conventions mandate. His family has no information about his well-being beyond one video and sporadic indication from Hamas that he is still alive and well.
If Hamas has any claim to be taken seriously by the international community, it should at least now show unequivocally that the conditions of his incarceration adhere to international humanitarian laws.
But we demand more than that. We demand his immediate and unconditional release. I make no secret of my opposition to dialogue with the terrorists of Hamas, an organisation committed to Israel's annihilation, but, if we are ever to deal with Hamas, it must only be after Gilad Shalit has been liberated from his squalid captivity.
author. - Mr President, usually when this House makes a resolution which has even a slight connection with the situation in the Middle East, it is hard to find mutual understanding. That is not so in this case, thanks to the colleagues who have made it possible.
The situation of Gilad Shalit is a humanitarian issue and our joint resolution underlines the fact that, since being taken hostage nearly four years ago, he has been kept in an unknown place in Gaza, where he does not enjoy basic rights according to any humanitarian standards, including the third Geneva Convention. It is from this humanitarian perspective that we demand the immediate release of Gilad Shalit. Meanwhile, the minimum requirement is that the Red Cross and Shalit's parents may be allowed to be in contact with him.
The value of a human person cannot be measured. It is immeasurable. Gilad Shalit should not be made a bargaining chip by the terrorist organisation Hamas but should be released immediately. This is the message that we would like the High Representative, Baroness Ashton, to take with her to Gaza during her forthcoming visit.
author. - (EL) Mr President, yesterday I and other members attended a meeting at which Shalit's father was present and I should like to say that it is impossible not to be affected by this family's tragedy. That is why our position is that Gilad Shalit, a member of the Israeli armed forces arrested in Israeli territory on 24 June 2006, meets the criteria for him to be considered a prisoner-of-war under the Third Geneva Convention.
As such, he should be given humanitarian treatment and be allowed to communicate. The International Red Cross should be allowed to visit him and his family should have every right to be informed of his situation and, of course, to visit him. At the same time, we express our belief and our desire that this person will be released.
However, without wishing in any way to detract from what I have said so far, I believe that our position that this issue can be differentiated from a series of other Palestinians in gaol is somewhat apolitical. Their presence in these gaols is also a humanitarian issue. I believe that we are giving false hopes to this family if we think that, by focusing, as a Parliament, solely on the release of this particular person, for whom I repeat our demand that he be released, we shall achieve something.
Is the fact that dozens of 16-year-old Palestinian children are in gaol not a humanitarian issue? How can you differentiate between these two issues? We cannot not mention the fact that Gaza itself - as someone said earlier that he is living in a hovel and indeed he is living in a hovel - that Gaza itself, I repeat, is an immense hovel. One-and-a-half million Palestinians living there are living in a collective hovel. There are 7 200 Palestinians in Israeli prisons; they include 270 children aged between 16 and 18 and 44 children below the age of 16. Seven hundred and fifty thousand Palestinians have been arrested and put in prison since 1967.
So we are calling for the release of Shalit, but our position that we believe that this can be achieved by divorcing it from the overall picture in Palestine is apolitical.
To close, I should like to add that the only area in the world with a minister for prisoners is Palestine. I would like to express once again our love and sympathy for the family and I trust that this problem will be resolved shortly.
Mr President, the resolution on Corporal Gilad Shalit, which we are examining today, supplements the many resolutions previously adopted by the European Parliament on the human rights situation in the Middle East.
Corporal Gilad Shalit, who has been held hostage for 1 355 days, must be released as soon as possible. We demand and we hope very sincerely that he will be released. The young Franco-Palestinian, Salah Hamouri, who has been detained by the Israeli authorities since 13 March 2005, must be released. The children imprisoned in Israel, in violation of the provisions of international law and the conventions on the rights of the child, must be released. The militants of the NonViolent Popular Resistance Against the Occupation, such as Abdallah Abu Rahmah from Bil'in, must be released. The elected representatives, the members of the Palestinian Legislative Council - including Marwan Barghouti - must be released.
It is time for the European Union to insist strongly that human rights and international law be respected in the Middle East. The solutions do not lie in oneupmanship, exercised under repressive and violent conditions, an example of which was the assassination of a Hamas leader in Dubai, which we condemn, not least because it makes securing the release of Gilad Shalit even more difficult.
This is the second occasion in the last two weeks that I have spoken about Gilad Shalit in plenary, and I am pleased that the joint efforts made with my fellow Members have resulted in this resolution. 'The case of Gilad Shalit' demonstrates the particular concern the European Union has for the humanitarian situation in Gaza. Gilad's rights, which are set out in the Geneva Convention, should not be made conditional upon the Israeli-Palestinian conflict. Indeed, Gilad Shalit's father Noam has repeatedly confirmed that neither he nor his family is involved in politics. They have not chosen to be in this situation at the moment. The ideal scenario for us Europeans would be two states coexisting in peace and security.
Negotiations for Gilad's release have been going on right since 2006 via different intermediaries, with, in actual fact, one highly controversial proposal being put forward for him to be handed over in exchange for 1 000 Palestinian prisoners. Gilad and his family need our help.
Thank you very much.
on behalf of the S&D Group. - (CS) The case of Gilad Shalit has become a symbol of the endless desperation and frustration in the Middle East. This is true both for the people living there and for the international community, which is engaged there. Gilad Shalit is a hostage with a name, whose eventful fate we follow with sympathy and concern. The people of the Middle East are the nameless hostages of this never-ending conflict. An eye for an eye and a tooth for a tooth. Or is there another hope for Gilad and all the other victims?
All of the standards of international law will not make up for what we hear so desperately little of in this conflict - an appeal for humaneness. To try and abandon the geopolitical view of the world, where human beings and their fates are manipulated like playing cards. To try and put ourselves in the position of the families of victims and of all innocent detainees and destitute people.
What then prevents the release of Gilad Shalit and all those whose guilt has not been established beyond doubt by the courts? Not to mention the encouragement of those who want to live in peace.The key to peace is trust, compromise and the courage to defend peace against all those who are implacable. I would like to ask you to take the first step.
Mr President, the purpose of our debate today is, in all earnestness, to put a name and a face to human suffering, and in that way expand our compassion and our empathy. In this regard, it is very valuable indeed that we have chosen Gilad Shalit as a topic for our debate today. This will lead us to extend our empathy to others, so that we can identify with their suffering and their families' suffering. There are thousands of Palestinians who are being detained under totally unacceptable conditions, something that is contrary to international rules in every respect, and that is just as difficult a situation for them as it is for Gilad Shalit and his family. We must do our utmost to take this problem seriously, and my feeling is that all of us in this House are prepared to do so. The issue here is not just one prisoner, but thousands of prisoners who are victims of this major conflict.
I would also add a further point: it is important that we face up squarely to the cause of this suffering and that we realise that, if we do not do something, not only about the siege of Gaza, but also about the occupation of Palestine as a whole, and if we do not create a two-state solution which I believe all of us are calling for and want, there will be no future for these people. I think this is a really productive way to go about finding a common solution, and I hope that Baroness Ashton will put the EU in a position where it does not only have to pay, pay and pay, but where it can also make its voice heard every now and then.
- (NL) Mr President, on 25 June 2006, an Israeli Army conscript, Corporal Gilad Shalit, was abducted following a terrorist infiltration from the Gaza Strip. He has since been held hostage by Hamas. Hamas has kept Shalit completely cut off from the outside world. He has been incarcerated in deepest darkness and not even the Red Cross is allowed access to him.
The Shalit case proves once again that Europe and Israel are on the same side. Barbaric Islamic forces are waging an all-out war against Western civilisation. Israel is in the frontline of that war. In Israel and Europe, every human life counts. For Islamic terrorists, human life counts for nothing, or rather, one human life is worth a thousand lives, because Hamas is demanding that, in exchange for Shalit, Israel release 1000 prisoners, including a large number of terrorist murderers.
It is important that we obtain Shalit's release, but without Israel having to release terrorists in return. After all, we have seen where exchanges like this have led in the past: the euphoria of victory for the terrorists, for their followers and leaders, and inevitably more terror. We cannot allow people to profit from terrorism, and it would be irresponsible if we encouraged Israel to respond to such hostage-taking with an exchange, because the next Hamas hostage could be somebody from Paris, Amsterdam or Brussels. And what kind of a position will we be in then?
The boot must be put on the other foot immediately: it is Hamas, not Israel, that must pay for taking Gilad Shalit, a European, hostage. The price should be so high that they release him of their own free will. In this regard, we ask that a complete ban on travel to and through Europe be imposed on all officials of the Hamas regime, including those who are not formally allied with Hamas and those who are not on the European terror list.
- Mr President, this young man has been kept in captivity for almost 1 400 days with absolute disrespect for any international norms and no access to him even by the Red Cross. I think this case should be seen and solved exclusively as a human tragedy. I am encouraged by the wide support in the European Parliament for this debate and by the warm reception our colleagues expressed yesterday to Shalit's father.
Shalit's case should not become a bargaining chip. Instead it will be in the interests of Hamas if they want to gain legitimacy in the peace process. To conclude, the best proof for their credibility would be to release Gilad Shalit unconditionally and to abstain from further kidnappings.
(PL) The resolution we are discussing, today, is not of a political nature, and we are not trying to solve the Middle East conflict. All we want is that an innocent son be allowed to return to his father and to his family. I do not know if fellow Members know of the existence of an organisation called the Parents Circle. It is an organisation of Israeli and Palestinian families who have lost relatives in the conflict. We are talking, today, about an individual case precisely because we do not want Gilad Shalit's father to join those who have lost the closest of loved ones - their own children.
We are appealing for the release of a hostage, because we do not agree with the idea that the end justifies the means. Fighting in a just cause does not excuse actions which are universally considered to be wrong or acts of terrorism. Organisations which want to gain our approval, our respect, must not hold hostages.
(Applause)
(RO) I too wish to add my support to those who have called in this Chamber, both today and yesterday, for the release of Gilad Shalit, and I also wish to express my sympathy to his family.
I would like to address my speech to those who are perhaps asking themselves the question: 'Why have a resolution on the Gilad Shalit case, and why now?' Other fellow Members have reminded us that it will soon be four years that young Gilad Shalit has been held hostage in brutal conditions and in breach of the international standards recognised by the Third Geneva Convention on the treatment of prisoners of war. As every one of us can imagine, every extra day in captivity means awful suffering for Shalit and his family.
I would also give another reason for support, namely that Gilad Shalit is a European citizen, he is a European victim of terrorism, and on this day, which is European Day for the Victims of Terrorism, I can think of no more symbolic gesture than this resolution.
- Mr President, first of all I would like to salute the efforts made by Gilad Shalit's family to seek his release, which we wholeheartedly support. That is the message we want to convey through this resolution. We believe, as the Goldstone Report highlights, that he is indeed entitled to the status of prisoner of war, as the prisoners kept by Israel, including many children, should be.
We want all of them to be released. We want Gilad Shalit and all the Palestinian young men and women to be released. Indeed this is only way for peace to be achieved in that region. We urge Baroness Ashton to spare no effort to press for the release of Gilad Shalit and all the other Palestinian prisoners of war, especially those young people who are enduring this captivity.
(PL) The case of Gilad Shalit has a particular, personal dimension. It is the tragic case of a very young man the same age as my son, and it is also the tragic case of his family. However, let us not pretend that the case does not also have a broader political context. It does, in fact, make us aware that the black and white film which is often very one-sidedly presented also in this Chamber, the film which speaks of victims only on the Palestinian side, is something which is, really, not very objective.
I think that, today, we should demand very clearly the release of this young man, but let us also remember that those who are firing missiles at Sderot are responsible for the fact that he is still a prisoner.
- (FI) Mr President, as we know, the background to this resolution was a very politically sensitive set of circumstances, but that ought not to prevent us from passing a clearly humanitarian resolution that is not watered down by general political remarks on the situation as a whole.
I am pleased that this resolution has kept to the point. I intend to vote in favour of it. It stresses the idea that all parties involved in the crisis in the Middle East must comply with international humanitarian law and human rights legislation. I hope that it receives the firm support of this House.
(Applause)
Member of the Commission. - Mr President, the case of the abducted Israeli soldier, Gilad Shalit, is of great concern to the European Union.
My former colleague Commissioner Ferrero-Waldner called urgently for Mr Shalit's release in this very House already on 5 July 2006, less than two weeks after his capture. Over the years and on a number of occasions, including at the latest Association Council with Israel last June and in the Foreign Affairs Council conclusions of December 2009, the EU has consistently called on those holding Mr Shalit to release him without delay. Therefore we join with today's Parliament motions calling for his release.
It is our opinion, in line with the assessment of many human rights organisations, that the terms and conditions of Mr Shalit's detention are contrary to international humanitarian law. Therefore we urge his captors to respect such obligations and in particular to allow delegates of the International Committee of the Red Cross to visit him. Finally, we are aware that mediation activities have been ongoing, aimed at the release of Gilad Shalit. We encourage all efforts made in this direction and we express our hope that they will soon be successful. I will also personally pass on a clear message from you to my colleague Cathy Ashton.
Of course our thoughts are with the family of Gilad Shalit. I know that his father has been in this House this week and I understand that he is at this very moment sitting here with us.
(Applause)
I want to reassure him that our thoughts and efforts are with him and, of course, with all the others who are suffering the consequences of this long lasting conflict.
(Applause)
The debate is closed.
The vote will take place at the end of the debate.
Written Statements (Rule 149)
in writing. - I wish to express my regret in view of the imprisonment of Gilad Shalit. His abduction alongside the detention of the rest of the prisoners in the area is unacceptable. This situation needs to be amended as soon as possible. I believe that release of Shalit would contribute to the Middle East peace process in general.
(FR) For the rest, France has just decided to sell a Mistral class warship to Russia; we believe that it will sincerely regret its action.